DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
1.	This office action is in response to the Request for Continued Examination received 5/4/22.
2.	Claims 1-3, 7, 12-14, 15, 16, and 21-22 are pending in the application. Claims 1 and 12 are independent claims. Claims 4-6, 8-11, 15, and 17-20 have been cancelled by applicant. 
3.	The rejection of claims 1-3, 6-7, and 12-16 under 35 U.S.C. 102(a)(1) as being anticipated by Chae has been withdrawn pursuant to applicant’s amendments.



Claim Rejections - 35 USC § 112
4.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


5.	Claim 1-3, 7, 12-14, 16, and 21-22 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In reference to independent claim 1, the claim recites the following:
	‘based on that a specific time elapses from displaying the first GUI, instead of displaying the first GUI, display a second GUI of the first application program that includes a screen displaying performed result of a second operation which is previous operation of the first operation among the plurality of operations, and includes a button that is deactivated’
The language does not particularly point out and distinctly claim what is meant by ‘previous operation of the first operation’. The specification, paragraph 00156 states ‘if a specific time elapses from the output of the feedback, a button of a first form may be output when the feedback is extinguished. The button may be displayed in the fifth interface and the fifth interface may be a performance result screen for a unit operation before a specific unit operation of the at least one unit operation, in which the parameter information is determined to be omitted. The language found in the newly amended limitation is vague and fails to particularly point out how a previous operation relates to the second operation. The claim leaves out any mention of feedback and how a change takes place with the button based on second form and further in response to the additional input. Paragraph 0163-0165 discloses a process of receiving a path rule based on an utterance, wherein an ordered set of ‘unit operations’ are carried out within a specific application selected based on the path rule. Each ordered ‘unit of operation’, when carried out successfully, produces an ‘result screen’. If, after reaching a 4th ‘unit of operation’, the execution service may identify omission of parameter information, the intelligence server may create a feedback that requests an additional information input of the user. The intelligent agent may receive the feedback and display (e.ge., Input content of a conversation) a feedback in an area of the result screen of the performance of the third unit operation. The omitted parameter, when received, leads to the creation of a refined path rule and a result screen for the 4th ‘unit of operation’ is displayed. The newly amended claim limitation fails to accurately point out and distinctly claim the subject matter which the inventor regards as the invention.
In reference to dependent claims 2, 3, 7, 21, and 22, the claims are dependent upon a rejected base claim. Therefore, the claims are rejected for inheriting the same deficiencies of the independent claim. 
In reference to independent claim 12, the claim recites similar language to that of independent claim 1. Therefore, the claim is rejected under similar rationale. 
In reference to dependent claims 13, 14, and 16, the claims are dependent upon a rejected base claim. Therefore, the claims are rejected for inheriting the same deficiencies of the independent claim. 




Claim Rejections - 35 USC § 102
6.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


7.	Claims 1-3, 7, 12-14, 16, and 21-22 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Wolverton et al., PGPub. 2014/0136013 filed (11/15/2012).
In reference to independent claim 1, Wolverton teaches:
	receive a first user input through the microphone (See Wolverton, para. 0124-0128) a means of received voice input from a user input through a microphone.
	transmit first data related to the first user input to an external server (See Wolverton, para. 0128) A user may issue a conditional request that causes the request to be sent to an external server to locate information from a website and/or software application.
	receive a path rule corresponding to the first user input from the external server through the communication circuit, wherein the path rule includes information about a plurality of operations for performing at least one function of a first application program among the plurality of application programs (See Wolverton, para. 0128) The condition instruction requires a specific path rule for accomplishing such as waiting for tank indicator to go below and/or reach halfway and utilizing a specific application such as ‘Gasbuddy.com) to display specific low-priced gas stations within a specified area. 
	execute the first application program identified based on the path rule among the plurality of application programs (See Wolverton, para. 0128) the application related to Gasbuddy searches and identifies gas stations within the area and includes a list of ‘lowest-priced’ gas stations in the area. 
	perform, using the first application program, the plurality of operations in a sequentially arranged order based on the path rule (See Wolverton, para. 0127-0129) The condition has to be met (i.e. gas level must be below hallway) before the Gasbuddy application performs the steps of first locating gas stations in the area then identifying the lowest cost option from the identified gas stations. 
	while performing the plurality of operations;
		identify a first operation to be performed according to the sequentially arranged order based on the path rule (Wolverton, para. 0128) in response to the user issuing a conditional instruction, the assistant application must first determine whether a gas level reaches a specific data point.
		identify whether at least one parameter that is required for performing the 1st operation is omitted, based on the path rule (See Wolverton, para. 0128) the assistant will only complete the first operation when the parameter (i.e. level point) includes a specific data point.
		in response to identifying that the at least one parameter is not omitted, perform the 1st operation, using the first application (See Wolverton, para. 0128) the assistant will complete the first operation when the data point meets the required level set by the conditional rule.
		in response to identifying that the at least one parameter is omitted: Display a first GUI of the first application for requesting a user to provide the omitted at least one parameter on an area of the display (See Wolverton, para. 0128) if the user inquiry is unclear and the intent cannot be deduced, the vehicle personal assistant may request clarification from the user. 
		based on a specific time elapses from displaying the first GUI, instead of displaying the first GUI, display a second GUI of the first application that includes a screen displaying performed result of a second operation which is previous operation of the 1st operation among the plurality of operations, and includes a button that is deactivated (See Wolverton, figure 8, 822, 924) in response to a real-time input query the assistant may also display a second user interface including a second performed result including a deactivated button wherein the second GUI was displayed prior to receiving the conditional result.
		after displaying the second GUI, receive a second user input including a value for the omitted parameter with activating the button; In response to the reception of the second input, transmit the path rule and second data (See Wolverton, para. 0126) upon a selection of any of the buttons displayed within the second GUI, the assistant processes the request and transmits the input to an external server. 
		receive a refined path rule corresponding to the second user input from the external server through the communication circuit, and perform the first operation based on the refined path rule using the first application program. (See Wolverton, para. 0127-0128) if the user inquiry is unclear and the intent cannot be deduced, the vehicle personal assistant may request clarification from the user. In response to the clarification, the assistant would refine the path rule and determine different results for completing the first operation. 
In reference to dependent claim 2, Wolverton teaches:
	Wherein the first GUI or the second GUI comprises at least one of a letter, a text, or a symbol (See Wolverton, para. 0128) a means of displaying a list of the lowest of lowest-priced gas stations or notifications when the condition is met.
In reference to dependent claim 3, Wolverton teaches:
	Before the displaying of the first GUI, transmit another data related to the performed result of the second operation (See Wolverton, para. 0126) upon a selection of any of the buttons displayed within the second GUI, the assistant processes the request and transmits the input to an external server. 
In reference to dependent claim 7, Wolverton teaches:
	Remove the second GUI after the second user input is completely received (See Wolverton, para. 0126) upon a selection of any of the buttons displayed within the second GUI, the assistant processes the request and the interface is replaced with a different UI.
In reference to claims 12, 13, 14, and 16, the claims recite a method for carrying out similar limitations to those found in claims 1, 2, 3, and 7, respectively. Therefore, the claims are rejected under similar rationale. 
In reference to dependent claim 21, Wolverton teaches:
	Wherein the path rule is selected based on an utterance (See Wolverton, para. 0128) The condition instruction requires a specific path rule for accomplishing such as waiting for tank indicator to go below and/or reach halfway and utilizing a specific application such as ‘Gasbuddy.com) to display specific low-priced gas stations within a specified area.
In reference to dependent claim 22, Wolverton teaches:
	Wherein the path rule is generated based on an intent of the first user input (See Wolverton, para. 0128) The condition instruction requires a specific path rule for accomplishing such as waiting for tank indicator to go below and/or reach halfway and utilizing a specific application such as ‘Gasbuddy.com) to display specific low-priced gas stations within a specified area.



Notes
8.	The examiner recommends adding language to further clarify the language as it relates to the claim and more specifically, to applicant’s invention. The examiner sent some proposed changes to the independent claim that would add clarification to the path rule and the sequence of states and the parameters expected for each state or operation. The proposed changes that were sent to applicant’s representative have been included below. The examiner recommends reviewing the language as it relates to independent claim 1 and incorporating portions of said language to clarify the claim and more specifically, applicant’s invention. 
	‘wherein the memory is configured to store at least a first application program from one or more application programs;
                receive a first user input through the microphone, wherein the first user input includes a request for performing a first task using the electronic device;
in response to the received first user input, identifying an intent from the received user input and selecting the first application program based upon the identified intent, generate a path rule which includes a plurality of parameters that correspond to a first sequence of states that are performed by at least the selected first application program to perform the first task, the first user input omitting at least one parameter of the plurality of parameters;
               receive the first sequence of states of the electronic device for performing the first task from the external server through the communication circuit, 
                perform a partial sequence of states including not all but some of the first sequence of states while displaying at least some of the states changed by executing the first application program and performing a function within the first application program utilizing at least one of the corresponding plurality of parameters required for a specific state of the path rule,
                wherein the displaying of the at least some of the states changed includes displaying the performed function executed within the first application as an execution screen of the first application required to perform the first task;
                In response to determining the omitted at least one parameter from the received first sequence of states, display a graphical user interface of the first application for requesting a user to provide the omitted at least one parameter on an area of the display
                receive a second user input including a value for the omitted parameter within the graphical user interface of the first application and << server creates refined path and the electronic device receives it based upon the received value instead of device creating the refined path? >>> create a refined path by applying the value of the omitted parameter to the path rule for performing the first task.’





Conclusion
9.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW J LUDWIG whose telephone number is (571)272-4127. The examiner can normally be reached Mon - Fri. 9-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Stephen Hong can be reached on 571-272-4124. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

MATTHEW J. LUDWIG
Examiner
Art Unit 2178



/STEPHEN S HONG/Supervisory Patent Examiner, Art Unit 2178